internal_revenue_service number release date index number ---------------- ------------------------------------------ ----------------------------------------------- -------------------------------------- ---------------------------------- in re request to aggregate nonoperating_mineral_interests department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b06 plr-121994-18 date date legend taxpayer corporation date date date state location a b c d a b e f g h dear ----------------- ------------------------------------------------------------------ ------------------------------------------- -------------------- ----------------------- ------------------------ -------------- ----------------------- ---------------------------------------- ---------------------------------------- ---------------------------------------- ------------------------- ------- ------------ ------------------------- ------------------- ---------------- ------------------------- this letter replies to a letter dated date and supplemented date in which taxpayer requests permission to form aggregations of separate nonoperating_mineral_interests under sec_614 of the internal_revenue_code code and sec_1_614-5 of the income plr-121994-18 tax regulations regulations the request is submitted in respect of nonoperating_mineral_interests held in location the facts and representations submitted are summarized as follows taxpayer is a u s partnership incorporated pursuant to the laws of state taxpayer is an investment_company organized primarily for the object and purpose of making investments and assets of all types taxpayer is a calendar_year taxpayer and utilizes the accrual_method of accounting and prepares its financial statements using the u s generally_accepted_accounting_principles the mineral_interests that are the subject of the request are located in the following areas a b c for u s federal_income_tax purposes the properties listed in this letter consist of mineral royalty interests and each property has both currently producing and currently nonproducing portions taxpayer acquired the mineral royalty interests in respect of each of these properties via a lease with corporation beginning date taxpayer paid d in consideration in exchange for corporation granting taxpayer an irrevocable royalty on certain lands based on the sale of a that has been derived from the b extracted from the leased lands corporation acts as the developer producer and marketer of b for u s federal_income_tax purposes crude b is a form of crude_oil it is refined into a which is b diluted into a which can then be transported to refineries and further refined into heavy crude_oil for u s federal_income_tax purposes a is a form of crude_oil as of date taxpayer and corporation agreed that the united stated dollar equivalent of d was e the parties assumed an exchange rate of f to g each mineral royalty interest held by taxpayer will be referred to hereinafter as a royalty interest these royalty interests afford taxpayer the right to mineral royalties taxpayer does not bear the costs of exploration development or production on the properties per the royalty agreement the royalties corporation agreed to pay to taxpayer are unrelated to and unaffected by the costs of production each of the properties at which the royalty interests are located is operated by companies unrelated to taxpayer furthermore the interests are located in tracts of land that are either contiguous touching at one point checker-board pattern of ownership or reasonably close in proximity to each other taxpayer submitted tract descriptions and a map or maps for each property that shows the total area circumscribed by each aggregation of nonoperating interests requested by taxpayer taxpayer considers these interests to be plr-121994-18 nonoperating_mineral_interests and has represented that these interests are nonoperating_mineral_interests taxpayer notes that each of the properties is currently producing or is expected to be producing in the near future on at least some portion of the property however the royalty interests acquired by taxpayer do not provide any royalties on production taxpayer has claimed cost_depletion in respect of the royalty payments received from the corporation and has not claimed percentage_depletion deductions in respect of any properties the request seeks the aggregation of the nonoperating_mineral_interests held at each of the properties each treated as one property for u s federal_income_tax purposes to enable taxpayer to compute its cost_depletion deduction in accordance with sec_611 and sec_612 of the code and sec_1_611-2 of the regulations aggregation of the royalty interests at the properties is necessary to compute cost_depletion because reserve information is not available to taxpayer on a separate property-by-property basis the adjusted_basis for the aggregated property that will be used to calculate taxpayer’s cost_depletion will be the cost allocated to the leases with current production taxpayer’s adjusted_basis in the royalty contract is equal to the allocated portion of consideration paid to corporation h granting permission to aggregate nonoperating_mineral_interests at each of the properties will reduce administrative burden in calculating depletion and allows taxpayer to implement consistent treatment for financial_accounting and u s federal_income_tax purposes taxpayer represents that a principal purpose of submitted the request for the aggregation of royalty interests held at each property is not the avoidance of tax taxpayer makes this representation for two reasons first the interests subject_to this ruling do not bear the costs of exploration development or production at the properties therefore it is highly likely that the percentage_depletion deduction for each interest would be subject_to the taxable_income limitation contained in sec_1_613-5 of the regulations as only general and administrative costs plus any severance and ad_valorem_taxes will be allocated to each interest for the purpose of computing the taxable_income limitation aggregating the interests at each property is not expected to alter this result so that no additional percentage_depletion deductions are expected to be allowed if permission to aggregate is granted second aggregating the interests at each property will not alter the total amount of cost_depletion deductions allowed at each property over its life as the total cost_depletion deductions allowed for a property cannot exceed the depletable tax basis allocated to the interest at that property accordingly no cost_depletion deductions in excess of those to which taxpayer is entitled are expected at each property plr-121994-18 law and analysis in the case of mines wells and other natural deposits sec_614 of the code and sec_1_614-1 of the regulations define the term property to mean each separate interest owned by the taxpayer in each mineral deposit in each separate tract of parcel of land sec_1_614-1 of the regulations defines the term_interest as an economic_interest in a mineral deposit it includes working interests or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 of the code production payments sec_614 of the code provides that if a taxpayer owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land the secretary shall on a showing by the taxpayer that a principal purpose of forming the aggregation is not the avoidance of tax permit the taxpayer to treat all such interests as one property for all subsequent taxable years unless the secretary consents to a different treatment sec_614 of the code and sec_1_614-5 of the regulations define the term nonoperating_mineral_interests to include only interests described in sec_614 that are not operating mineral_interests within the meaning of sec_1_614-2 of the regulations sec_1_614-2 of the regulations defines the term operating_mineral_interest to mean a separate mineral_interest as described in sec_614 of the code in respect of with the costs of production are required to be taken into account by the taxpayer for purposes of computing the limitation of percent of taxable_income_from_the_property in determining the deduction for percentage_depletion under sec_613 or such costs would be so required to be taken into account if the mine well or other natural_deposit were in the production_stage the term does not include royalty interests or similar interests such as production payments or net profits interests sec_1_614-5 of the regulations provides that upon proper showing to the commissioner a taxpayer who owns two or more separate nonoperating_mineral_interest in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land shall be permitted under sec_614 of the code to form an aggregation of all such interests in each separate kind of mineral deposit and treat such aggregation as one property permission shall be granted by the commissioner only if the taxpayer establishes that a principal purpose in forming the aggregation is not the avoidance of tax the fact that the aggregation of nonoperating_mineral_interests will result in a substantial reduction in tax is evidence that the avoidance of tax is a principal purpose of the taxpayer an aggregation formed under sec_1_614-5 shall be considered as one property for all purposes of the internal_revenue_code in no event may nonoperating interests in tracts or parcels of land that are not adjacent be aggregated and treated as plr-121994-18 one property the term two or more adjacent tracts or parcels of land means tracts or parcels of land that are in reasonably close proximity to each other depending on the facts and circumstances of each case adjacent tracts or parcels of land do not necessarily have any common boundaries and may be separated by intervening mineral rights sec_1_614-5 of the regulations provides that an application_for permission to aggregate separate nonoperating interests under sec_614 of the code and sec_1_614-5 must be made in writing to the commissioner and must be filed within days after the beginning of the first taxable_year beginning after date for which aggregation is desired or within days after the acquisition of one of the nonoperating_mineral_interests that is to be included in the aggregation whichever is later sec_1_614-5 of the regulations provides that the application_for permission to aggregate nonoperating_mineral_interests under sec_614 of the code and sec_1_614-5 shall include a complete statement of the facts upon which the taxpayer relies to show that the avoidance of tax is not a principal purpose of forming the aggregation such application shall also include a description of the nonoperating_mineral_interests within the tract or tracts of land involved a general description accompanied by maps appropriately marked which accurately circumscribes the scope of the mineral_interests in a particular kind of mineral deposit within the tract or tracts of land involved will be sufficient if the commissioner grants permission a copy of the letter granting permission shall be attached to the taxpayer’s return for the first taxable_year for which such permission applies if the taxpayer has already filed such return a copy of the letter of permission shall be filed with the district_director for the district in which such return was filed and shall be accompanied by an amended_return or returns if necessary or if appropriate a claim for credit or refund sec_1_614-5 of the regulations provides that the election to aggregate separate nonoperating_mineral_interests under sec_614 of the code and sec_1_614-5 is binding upon the taxpayer for the first taxable_year for which the request is made and for all subsequent taxable years unless consent to make a change is obtained from the commissioner therefore to obtain permission the taxpayer must apply for permission within days after the beginning of the first taxable_year for which aggregation is desired or within days after the acquisition of one of the properties to be included in the aggregation sec_1_614-5 provide maps descriptions of the nonoperating interests and a complete statement of facts sec_1_614-5 and establish that a principal purpose for forming the aggregation is not tax_avoidance a substantial reduction in taxes is evidence that the avoidance of taxes is a principal purpose sec_1_614-5 and sec_1_614-5 plr-121994-18 taxpayer represents that the interests owned at each of the properties are nonoperating_mineral_interests as that term is defined in sec_1_614-5 of the regulations and that the royalty interests are interests that do not bear the costs of exploration development or production taxpayer also represents that the interests at each property are owned in two or more tracts of parcels of land that are adjacent or in reasonably close proximity to each other as provided in sec_1_614-5 of the regulations additionally taxpayer represents that the maps for each property included in the ruling_request demonstrate that the nonoperating interests at each property are in reasonably close proximity to each other as these interests are either contiguous touch at a corner or are separated by intervening mineral rights but included in a single operating mine finally taxpayer represents that the principal purpose of forming the requested aggregation at each property is not tax_avoidance the purpose of forming the requested aggregation is to reduce administrative burden in calculating depletion and allow taxpayer to implement consistent treatment for financial_accounting and federal_income_tax purposes based on the representations made and consideration of the descriptions and maps submitted we conclude that the requirements of sec_614 and sec_1_614-5 of the regulations have been met based solely on the facts and representations submitted we grant consent for taxpayer to aggregate the separate nonoperating_mineral_interests located at a b and c such that each of the properties is treated as one property for u s federal_income_tax purposes except as specifically set forth above we neither express nor imply any opinion concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we neither express nor imply any opinion concerning taxpayer’s calculation of depletion or whether taxpayer’s interests in the properties are economic interests this ruling is conditioned on each royalty interest qualifying as an economic_interest under sec_611 of the code before the aggregation general descriptions of the nonoperating interests accompanied by maps are to be on file with the books and other records that are necessary for examination by the service the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-121994-18 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
